                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                     CRIMINAL ACTION

    VERSUS                                                       NO. 15-124

    STEPHEN ELLIS                                                SECTION "E"(5)


                                ORDER AND REASONS

        Before the Court is a Motion for Reduction of Sentence and Appointment of

Counsel filed by Stephen Ellis. 1 Baptiste asks the Court “Since United States vs. Davis is

retroactive will that help me with my case? (924C). [I]f so appoint me with a federal

lawyer and resentce [sic] me or release me because I’ve already completed 50% of the 117

months.” 2 For the reasons set forth below, the motion is DENIED.

                                     BACKGROUND

        Ellis is currently serving a 117 month prison sentence for convictions of (1) being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2); (2)

possessing firearms in furtherance of and during and in relation to a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A); and (3) knowingly and intentionally

possessing with the intent to distribute a Schedule I Drug Controlled Substance, in

violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C). 3 On August 9, 2019, Ellis filed the

instant motion for appointment of counsel to assist him in seeking a reduction of his

prison sentence.




1 R. Doc. 61.
2 Id. at 1.
3 R. Doc. 55.


                                              1
                                        LEGAL STANDARD

        The Court construes Ellis’s motion for reduction of sentence as a motion for

modification of his term of imprisonment pursuant to 18 U.S.C. § 3582(c). There is “no

constitutional rights to appointed counsel” in a § 3582(c) proceeding. 4 Instead, the Court

has discretion to appoint counsel to financially eligible individuals seeking relief under 18

U.S.C. § 3582(c) in exceptional cases where the “interest of justice warrant(s) such

appointment.” 5

                                       LAW AND ANALYSIS

        On June 24, 2019, in United States v. Davis, the United States Supreme Court held

18 U.S.C. § 924(c)(3)(B) to be unconstitutionally vague. 6 Ellis argues this ruling may

affect his sentence because he was convicted in part under 18 U.S.C. § 924. 7 Ellis, however,

was not convicted under the subsection of § 924 the Supreme Court held unconstitutional.

Ellis was convicted under 18 U.S.C. § 924(a)(2) and (c)(1)(A), and the Supreme Court held

only 18 U.S.C. § 924(c)(3)(B) to be unconstitutional. It did not pass on 18 U.S.C. §

924(a)(2) or (c)(1)(A). As a result, Davis has no bearing on Ellis’s conviction or sentence.

Accordingly, the interests of justice do not require Ellis to receive court appointed counsel

for seeking relief under 18 U.S.C. § 3582(c).




4 United States v. Diaz, 729 F. App’x. 343, 343-44 (5th Cir. 2018) (citing Coleman v. Thompson, 501 U.S.
722, 752 (1991); United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995)). See also United States v.
Short, Criminal Action No. 96-0232, 2016 WL 1161307, at *3 (E.D. La. Mar. 23, 2016) (The pertinent
statutory provision states in relevant part: ‘A person for whom counsel is appointed shall be represented at
every stage of the proceedings from his initial appearance . . . through appeal, including ancillary matters
appropriate to the proceedings.’ 18 U.S.C. § 3006A(c). The Fifth Circuit has found that a § 3582 proceeding
is not an ‘ancillary matter’ as set forth in § 3006A, and have likewise held that a defendant does not have a
statutory right to counsel in relation to a § 3582(c) motion. See Whitebird, 55 F.3d at 1010.”).
5 United States v. Perez, 623 F. App’x. 282, 283 (5th Cir. 2015) (Mem) (citing Whitebird, 55 F.3d at 1010–

11 & n. 3; United States v. Robinson, 542 F.3d 1045, 1052 (5th Cir.2008)).
6 United States v. Davis, 139 S. Ct. 2319 (2019).
7 R. Doc. 61.


                                                     2
                                   CONCLUSION

          IT IS ORDERED that Ellis’s motion 8 is DENIED.

          New Orleans, Louisiana, this 25th day of September, 2019.


                        _____ __ __ _______________
                               SUSIE MORGAN
                        UNITED STATES DISTRICT JUDGE




8   R. Doc. 61.

                                          3
